Case 5:16-cv-01733-CBM-KES Document 83 Filed 07/28/20 Page 1 of 1 Page ID #:551



1
2
3
                                                                  JS-6
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     PAUL RICHARDSON,                        Case No.: 5:16-cv-01733-CBM-KES
12            Plaintiff,
                                               JUDGMENT
13     vs.
14     BOARD OF PRISON HEARINGS, et
       al.,
15
              Defendants.
16
17
             Pursuant to the Court’s Order Accepting Report and Recommendation of
18
       the United States Magistrate Judge,
19
             IT IS ADJUDGED that the Complaint is dismissed with prejudice.
20
21
             IT IS SO ORDERED.
22
23
       DATED: July 28, 2020
24
25
26                                           CONSUELO B. MARSHALL
                                             UNITED STATES DISTRICT JUDGE
27
28

                                               1
